IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : NO. 284
                                            :
APPOINTMENT TO THE APPELLATE                : APPELLATE PROCEDURAL RULES
COURT PROCEDURAL RULES                      :
COMMITTEE                                   : DOCKET




                                        ORDER

PER CURIAM
         AND NOW, this 18th day of December, 2019, Brandon P. Ging, Esquire, Allegheny

County, is hereby appointed as a member of the Appellate Court Procedural Rules

Committee for a term ending July 1, 2025.